Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 12/20/2021 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 2014/0301015).
Regarding claim 1, KIM discloses a multi-layer ceramic electronic component (Fig. 1, 1), comprising: a multi-layer unit (Fig. 4) that includes ceramic layers (Fig. 4, 112) laminated in a first direction (Fig. 4, up and down), and 5internal electrodes (Fig. 4, 121/122) disposed between the ceramic 
15 Regarding claim 2, KIM further discloses that the corner portions have a porosity of 3% or less (Fig. 3, porosity is 0 in these sections).  
Regarding claim 3, KIM further discloses that 20the center portion has a porosity of 2% or more (1-20 [0016]), and the corner portions have a porosity of 1% or less (Fig. 3, porosity is 0 in these sections).  
Regarding claim 4, KIM further discloses that the side margin has a thickness of 30 µm or less in the second direction (Fig. 2, d1 is 18 µm or less [0046]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0301015) in view of KIM et al (US 2017/0040111).
Regarding claim 5, KIM teaches that the side margin includes a lateral portion (Fig. 2-3 above and below S1) including the corner 25portions (Fig. 2, corners of 113/114) and surrounding the center portion in the first direction (Fig. 2-5), and the lateral portion has a smaller porosity than a porosity of the center portion (Fig. 3).
However, KIM fails to teach that the lateral portion is a circumferential portion and that it surrounds the center portion in the first direction and the third direction.
KIM et al teaches that the lateral portion is a circumferential portion (Fig. 3, 162) and that it surrounds the center portion (Fig. 3, 150) in the first direction (Fig. 3, up and down) and the third direction (Fig. 3, left and right) and that this region may be different than the center region [0055 and 0058]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM et al to the invention of KIM, in order to improve the moisture resistance of the capacitor (KIM et al [0058]).
Additional Relevant Prior Art:
KIM (US 2014/0301012) teaches relevant art in Fig. 2-3.
Kowase (US 2018/0182555) teaches relevant art in Fig. 2-4.
KATO (US 2019/0180935) teaches relevant art in Fig. 3-4.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848